Citation Nr: 1638853	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis-C.

3.  Entitlement to service connection for a disability of the feet to include bilateral athlete's foot.

4.  Entitlement to service connection for a right hand/thumb disability, to include as secondary to service-connected disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities as a result of treatment at a Department of Veterans Affairs medical facility in October 1990.

6.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability prior to April 17, 2008, and to an evaluation in excess of 40 percent from that date.
7.  Entitlement to a compensable disability evaluation for the service-connected residuals of a fifth metacarpal fracture, right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in June 2007, November 2008, July 2009 and December 2010.

The Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO in March 2011.  A transcript of his testimony is of record.

The issue of service connection for PTSD was originally characterized as a request to reopen a previously-denied claim.  In October 2011 the Board issued a decision that reopened the claim and remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development of the merits.  The Board's action also remanded the other issues identified on the title page to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to increased evaluation for lumbar spine disability is addressed in the REMAND section of the Decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed acquired psychiatric disorder including PTSD that was incurred in or is otherwise the result of service.

2.  The Veteran does not have hepatitis-C infection that was incurred in or is otherwise the result of service.

3.  The Veteran does not have athlete's foot or other disability of the feet that was incurred in or is otherwise the result of service.

4.  Degenerative arthritis of the right thumb became manifest many years after separation from service, and the Veteran does not have a right hand/thumb disability that was incurred in or is otherwise the result of service, or has been caused or permanently worsened in severity by a service-connected disability.

5.  The Veteran does not have an additional disability of peripheral neuropathy of the bilateral lower extremities that has been proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing surgical treatment for excision of lipoma in October 1990.

6.  The Veteran is right-handed.

7.  The Veteran's service-connected residuals of a fifth metacarpal fracture, right hand, are manifested by healed fracture without limitation of motion or painful motion of the finger.


CONCLUSIONS OF LAW

1.  The requirements for service connection for PTSD have not been met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

2.  The requirements for service connection for hepatitis-C have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

3.  The requirements for service connection for a disability of the feet have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

4.  The requirements for service connection for a right hand/thumb disability have not been met.   38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).   

5.  The requirements for compensation for peripheral neuropathy of the bilateral lower extremities as a result of treatment at a Department of Veterans Affairs medical facility have not been met.   38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

6.  The requirements for a compensable disability evaluation for residuals of a fifth metacarpal fracture, right hand, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5227, 5230 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO sent the Veteran appropriate notice prior to the four rating decisions that are presently on appeal.  The Veteran has not identified any complaint or prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Veteran was also afforded a hearing before the Board, during which he presented oral argument in support of his claims.

The Board has also considered whether quality assurance records from the Veterans Health Administration (VHA) may be available that are relevant to the claim for compensation under 38 U.S.C.A. § 1151.  See VAOPGCPREC 1-2011(April 19, 2011) (holding that the duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel); see also Hood v. Shinseki, 23 Vet. App. (2009).  However, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  As the medical treatment in question was performed in October 1990, any associated quality assurance records would have been routinely destroyed in 1993.  It is thus not likely that remand for Quality Assurance records will result in retrieval of any documents helpful to the Veteran, so remand for such records is not called for in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

In its October 2011 remand the Board directed the AOJ to obtain the Veteran's disability file from the Social Security Administration (SSA) and to afford the Veteran a VA examination in support of his claim for service connection for PTSD.  The Veteran's SSA file was subsequently obtained and considered by the AOJ.  The Veteran was scheduled for a PTSD examination in March 2013 but he failed to appear; when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  

The Veteran submitted a letter in October 2015 asking that the examination be rescheduled, asserting that he had not received notice of the examination because he was homeless at the time, although he admitted he had an address but stated he had not checked his mail due to his homelessness.  The Board declines to return the file to the AOJ for another examination for the following reasons.  First, contemporaneous evidence of record shows the Veteran was not homeless at the time.  In that regard, see VA Homeless Program Note in April 2014 documenting that the Veteran had lived in an apartment from January 2013 to July 2013 and in another apartment from August 2013 to April 2014; he was not "on the streets" until April 2014, well after the scheduled examination.  See also VA treatment note in April 2013 (homeless screening) in which the Veteran reported having lived in stable housing for the past two months and having no worries about housing in the near future.  Second, the Veteran has a history of not reporting for scheduled compensation and pension examinations (he missed examinations in July 1993, October 1993, May 1994, October 2004, December 2005,  February 2006 and March 2008), indicating that his failure to report for examination in March 2013 was not an isolated error of notice.  Third, the Veteran has a history of misrepresenting his homeless status; in that regard, see VA Homeless Program Note in May 2014 showing the Veteran requested VA emergency housing because he was reportedly living in a car and in a homeless shelter but was found on investigation to be currently receiving housing benefits under another VA program.  Fourth, there is no indication that the notice of examination was returned as undelivered; if correspondence is not returned as undeliverable by the post office, the addressee is presumed to have received the mailing.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Fifth, in the normal course of events it is the burden of the veteran to keep VA apprised of his whereabouts; if he does not do so there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Based on review of the record, the Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  The Board also finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Entitlement to Service Connection

General legal principles for service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis and psychotic disorders, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service; in such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, do not apply to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Service connection for PTSD

The Veteran specifically claimed service connection for PTSD.  However, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board must accordingly consider whether the Veteran has any acquired psychiatric disorder that is incurred in or otherwise related to service.

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  However, the existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).   

Service treatment records (STRs) show no indication of psychiatric treatment during service.  The Veteran's separation examination in December 1974 showed psychiatric evaluation as normal.  

The Veteran participated in the VA compensated work therapy (CWT) program in January-August 1994.  The discharge note states the Veteran had been recycled at least once due to poor performance.  The Veteran resisted instructions and would quit early if assigned a job he did not like or which did not pay enough; when confronted with this behavior the Veteran discharged himself from the program.   He was thereupon returned to primary treatment program for substance abuse problems.

In May 2003 the Veteran presented to the VA mental health clinic requesting enrollment in a VA residential substance abuse program.  The interviewing psychologist noted the Veteran had previously failed to complete the enrollment process; thereafter the Veteran had haunted the VA offices and break area to drink coffee, use the telephone and obtain transportation vouchers.  On several occasions the staff had to ask the Veteran to leave.  The Veteran appeared to be resistant to intensive substance abuse treatment options.  The psychologist characterized the Veteran as manipulative and stated he would not be allowed in the area until he was properly referred and enrolled for treatment.  

The Veteran had an SSA mental status examination in October 2003 in which the examiner noted the Veteran to have questionable reliability as an informant.  Current diagnosis was depressive disorder not otherwise specified (NOS).   

The Veteran presented to the VA outpatient clinic in May 2004 requesting refill of pain medications, reporting that his medications had been stolen.  He presented a police report to corroborate the reported theft.  The clinician noted that the Veteran had come to various clinics in the past with similar stories; the clinician stated he was very suspicious of the Veteran's behavior and declined to refill the medications until regular follow-up.

The Veteran presented to the VA mental health clinic in May 2005 requesting treatment for alcohol addiction and depressed mood.  He denied previous mental health treatment but admitted previous inpatient treatment for substance abuse.  The Veteran admitted a history of using alcohol, cocaine, valium, embalming fluid, "acid" and codeine.  He reported history of exposure to combat "right off the coast of the Philippines."  The clinician examined the Veteran and stated the Veteran did not meet the diagnostic criteria for PTSD; instead, the clinician's diagnosis was substance-induced mood disorder.

Subsequently in May 2005 the Veteran had a VA psychosocial assessment in which he reported that during the Vietnam War he served on a ship that fired on the enemy several times but did not experience return fire.  The Veteran admitted a legal history including conviction for possessing cocaine with intention to sell, for which he was sentenced to four years (one year served in 1995-96 and four years of probation).  The RO was also notified by the Dallas County Sheriff's Office of the following conviction record in that county: 30 days in county jail in March 2004 for making a terroristic threat; 30 days in county jail in August 2005 for false identification/ false information; 30 days in county jail in July 2005 for theft; and, 90 days in county jail in October 2007 for possession of a controlled substance.

In June 2005 the Veteran reported to a VA rehabilitation clinician that he was experiencing auditory hallucinations of soldiers being burned alive in a fire.

In July 2005 the Veteran reported to a VA psychiatrist that he had served on the USS Saratoga during the Vietnam War.  He stated that on one occasion there was a fire in the engine room in which three sailors came out screaming and burning; the Veteran witnessed the event but was unable to help.  The psychiatrist's diagnosis was depressive disorder NOS, rule out major depressive disorder (MDD) versus substance-induced mood disorder, rule out PTSD.

The Veteran was interviewed by a psychologist in August 2005 in support of his request for SSA disability benefits (claimed on the basis of depression, poor concentration, memory loss, anxious and irritable).  The psychologist stated the Veteran was evasive in response to nearly every question and appeared to indiscriminately endorse symptoms.  He was uncooperative during mental status evaluation (MSE) and many of his answers did not seem credible; also, his presentation was inconsistent with his reported symptoms.  The psychologist deemed the Veteran to be unreliable in reporting his own history.  The psychologist stated a current provisional diagnosis of major depressive disorder (MDD), single-episode, of moderate severity.  However, the Veteran was eventually granted SSA disability benefits based on a physical disability of the back. 

In September 2005 a VA psychiatrist affiliated with the substance abuse rehabilitation program noted the Veteran appeared to be alleging traumatic memories of a fire above ship.   In the psychiatrist's experience this is a commonly reported type of trauma invoked by veterans seeking compensation for PTSD utilizing fabricated symptoms and history.  The psychiatrist noted the Veteran had been interviewed many times in regard to his psychiatric history but he had not asserted such symptoms or history before.  The psychiatrist stated the Veteran's history should be corroborated before launching on a treatment program on a history that might be fictitious and based on a desire for compensation benefits based on PTSD disability.  The psychiatrist stated he had not previously met the Veteran but was basing this skepticism on the Veteran's history over 10 years and on the psychiatrist's own experience in having encountered several veterans alleging non-combat PTSD with atypical symptoms and very, very delayed onset of symptoms.  

The Veteran had an SSA mental functional capacity examination in September 2005 in which the examiner diagnosed substance-induced mood disorder and polysubstance abuse/dependence.  The SSA examiner stated that review of the file showed the Veteran to have a bad attitude and to be uncooperative, evasive and not credible.  The examiner also stated that the Veteran's allegations of functional impairment are not supported by evidence of record (EOR) when the effects of drug and alcohol abuse (DAA) are excluded.

The Veteran participated in a VA substance abuse residential rehabilitation program (SARRTP) during September-October 2005 and was thereafter admitted to the VA domiciliary substance abuse program (DSAP) for further treatment of polysubstance abuse.  On admission to SARRTP the Veteran described having been exposed during service to the traumatic sight of shipmates being killed in a fire; the preliminary diagnosis on admission to SARRTP was depressive disorder NOS, rule out MDD versus substance-induced mood disorder, rule out PTSD.  

In October 2005 the Veteran presented to a VA psychiatrist affiliated with the DSAP and reported hallucinations related to the shipboard fire.  The psychiatrist stated that the Veteran appeared to be "quite manipulative" and probably had MDD with psychotic symptoms.  

Later in October 2005 the Veteran was scheduled to be discharged from the DSAP because he declined to do any sort of proffered work, that being one of the requirements for participation in DSAP.  He was being evaluated for admission to the regular domiciliary program, but tested positive for cocaine and was thereupon discharged.  

As documented in a June 2006 memorandum (subject: formal finding on a lack of information required to verify stressors in connection with PTSD claim) the Veteran did not provide sufficient information in regard to his in-service stressors to enable the RO to pursue verification with the appropriate national agencies.

In February 2007 the Veteran was readmitted to VA's SARRTP for treatment of alcohol and cocaine dependence.  The formal diagnosis at time of admission was alcohol dependence, cocaine dependence, nicotine dependence and rule out MDD versus substance abuse disorder.  The Veteran continued to use cocaine even while in SARRTP and was accordingly discharged from the program later in February 2007.
Following his irregular discharge from the SARRTP the Veteran returned to VA outpatient mental health treatment.  An April 2007 treatment note states the Veteran appeared during interview to be exaggerating his symptoms and displaying a manipulative attitude; the current diagnosis was polysubstance dependence (cocaine, alcohol, nicotine and opioids), rule out malingering.

The Veteran had a VA psychology consult in May 2007 in which the examiner stated the neuropsychological and psychological tests that were administered revealed questionable results that were most likely invalid.  The Veteran's reports of impairment and extremely low performance measures were highly contradicted by his demonstrated ability to perform complex functions.  The Veteran's performance on testing was at time erratic and did not make sense from a neuropsychological standpoint.  Although malingering is almost impossible to substantiate there appeared to be a clear picture of manipulation for other purposes.  However, the Veteran did appear to be depressed, so continued treatment for depression was warranted.

In June 2007 the Veteran's attending VA psychiatrist noted the Veteran was probably still abusing cocaine and alcohol.  The psychiatrist declined to prescribe an antipsychotic medication since it appeared likely the Veteran was diverting it for street use (to "come down" off crack cocaine).  The current diagnosis was polysubstance abuse, rule out malingering, rule out depression NOS.

The Veteran had a VA psychosocial assessment in January 2008 in which he reported having served at sea during the Vietnam War. He reported combat by having dropped bombs on a daily basis.  When asked if he had received incoming fire he initially denied same, but then stated his ship had been fired upon by a submarine.  The clinician did not enter a diagnosis but noted the Veteran had been followed for substance-induced depression.  In February 2008 the Veteran's current diagnosis was listed as alcohol dependence, cocaine dependence, nicotine dependence and rule out MDD versus substance-induce mood disorder.

In March 2008 the Veteran was admitted to a VA domiciliary unit for treatment of substance abuse.  He was interviewed by a VA physician, to whom the Veteran reported having nightmares about an incident in which his ship caught fire.  The physician stated the Veteran gave contradictory answers throughout the interview and noted the Veteran's motives had previously been questioned.  Current diagnosis was polysubstance dependence (cocaine, alcohol, nicotine and opioids) and depression NOS.  While at the domiciliary unit there was concern that the Veteran was hoarding his opioid pain medications but he otherwise made satisfactory progress and was scheduled for admission to the SARRTP.

In May 2008 the Veteran was admitted to the VA SARRTP for cocaine dependence, and later in May 2008 he was again admitted to the VA domiciliary unit for continued substance abuse treatment.  He was readmitted to the VA SARRTP in April 2009 and in May 2009 he was admitted to the VA domiciliary unit.  

In a December 2009 outpatient treatment note the Veteran's attending VA psychiatrist noted the Veteran spent most of the evaluation describing abstract and vague complaints without an evident desire for intervention.  The Veteran stated the military had somehow "ruined" his life and made him feel helpless; he also reported feelings of paranoia.  For the most part the Veteran spoke in circumstantial terms that were difficult to follow and he became direct, emotional and purposeful only when describing his dislike for the current psychiatrist and desire to be switched to another physician.  The psychiatrist stated the Veteran's interaction with the staff was like that of a child asking and rejecting assistance from a parental figure, and that the Veteran demanded that the staff provide him not only with solutions but also identify his problems, needs and wants.  The psychiatrist's current diagnosis was cocaine dependence, alcohol dependence and depression NOS.  The Veteran was discharged from the VA domiciliary unit in February 2010 for follow-up by Advanced Community Housing (ACH).  

In September 2010 a VA psychiatrist diagnosed current MDD, cocaine dependence in full sustained remission (FSR) and alcohol dependence in FSR. 

A November 2010 VA mental health outpatient treatment note states the Veteran complained of symptoms including flashbacks, nightmares, hypervigilance and avoidance related to episodes of combat in Vietnam.  The clinician, a psychiatrist, noted the Veteran had not previously been diagnosed with PTSD but appeared to currently meet the criteria for such diagnosis.  The current diagnosis was MDD rule out PTSD, alcohol dependence in FSR and cocaine dependence in FSR.

In January 2011 the Veteran's attending VA psychiatrist stated he appeared once again to meet the criteria for diagnosis of PTSD relating to exposure to combat in Vietnam.  On this occasion the Veteran cited having served on an aircraft carrier and witnessed several shipmates die in a fire.  The Veteran also reported current symptoms of psychosis that the psychiatrist stated may have been previously attributed to substance abuse.  The current diagnosis was MDD rule out PTSD, psychosis NOS, alcohol dependence in FSR and cocaine dependence in FSR.

In February 2011 the Veteran's VA psychiatrist formally diagnosed PTSD related to combat trauma in Vietnam, in addition to MDD, psychosis NOS and alcohol dependence in FSR and cocaine dependence in FSR.  The psychiatrist stated that psychosis was most likely due to a combination of PTSD and depressive episode.
 
The Veteran testified before the Board in March 2011 that a shipmate, BM, was lost at sea.  He also cited a crash-landing of an aircraft on the Saratoga during his first day aboard that ship that frightened him, and he stated that the ship caught fire in Singapore with resultant screaming of crew members.       

In March 2011 the Veteran met a VA social worker to fill out a VA PTSD assessment.  The Veteran reported as stressors that there was a fire aboard the Saratoga that killed several sailors, that a crewman named BM had been blown overboard, that he had been panicked by a night landing during his first day aboard ship (thinking the ship was being attacked), that he had handled one body bag (but had not seen the body) and had been almost sucked into the intake of a jet aircraft.  The social worker noted that Vietnam casualty research was negative in regard to the loss at sea of a crewman named BM.  However, internet research verifies there was an engine room fire on the Saratoga in Singapore on October, 29, 1972, in which three crewmen were killed and twelve were injured; this appeared to be the only reported stressor that could meet the criteria for resultant PTSD.

In October 2011 the Board reviewed the file and determined that the Veteran's reported stressor of witnessing the deaths of three shipmates in a shipboard fire is considered confirmed.  The Board remanded the case to the AOJ with instructions to afford the Veteran a VA examination to determine whether he has diagnosed PTSD as a result of that stressor.  The Veteran was duly scheduled for a VA examination in in March 2013 but he failed to appear.  As noted in the Duties to Notify and Assist section above, when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

In February 2013 the Veteran's attending VA psychiatrist entered a diagnosis of polysubstance dependence, depression and neurotic depression (ND).

A VA mental health outpatient treatment note in July 2015 shows current diagnosis of antisocial personality disorder (ASPD) and substance use disorder.  The Veteran's most recent VA active problems list of record, dated in September 2015, included the following mental health issues: depression, malingering, cannabis dependence, alcohol dependence and cocaine dependence.  

The Board finds at the outset that the Veteran has been diagnosed over time with a number of acquired psychiatric disorders including depressive disorder NOS, substance-induced mood disorder, MDD, polysubstance dependence, PTSD and ASPD.  Accordingly, the first element of service connection - medical evidence of a diagnosed disability - is met.  The Veteran has also been diagnosed with malingering, which is not a disability for which service connection can be considered but is relevant in considering the probative value of evidence offered by the Veteran.

Addressing first the diagnosis of PTSD, one medical provider - the Veteran's attending VA psychiatrist in February 2011 - diagnosed PTSD based on "combat" exposure.  However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Veteran has asserted on several occasions to medical providers that he engaged in combat near the Philippines, which is clearly impossible since no combat actions occurred in that vicinity during the Vietnam War.  He also reported his ship was attacked by a submarine, which is improbable, and that he dropped bombs on the enemy, which is inconsistent with his military occupational specialty (the Veteran was not a member of an air crew during service).  He is noted in VA outpatient treatment records as being a "combat" veteran, presumably based on his own report, but there is no indication of record that the Veteran actually participated in combat while performing his duties aboard an aircraft carrier.  In that regard, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  The Board finds that the Veteran is not shown to be a combat veteran.

The Veteran's primary stressor is that he witnessed shipmates being burned to death while the Saratoga was visiting Singapore.  Singapore was not a combat area during the Vietnam War, and so such fire is a noncombat-related stressor.  The Board previously held that this stressor is confirmed, but there is no medical opinion of record associating diagnosed PTSD with such stressor (the Veteran's VA psychiatrist simply noted an association with "combat," which is not shown).  The Board also notes that the Veteran's VA psychiatrist in September 2005 expressed grave doubts about the veracity of this event as a stressor in the Veteran's particular case, given the Veteran's personal history and the nature of the stressor claimed.  In sum, the Veteran is not shown to have PTSD that is related to the confirmed in-service-stressor, and therefore service connection for PTSD is not warranted.

Turning to the other psychiatric disorders with which the Veteran has been diagnosed, the Veteran's STRs do not document any psychiatric disorder during service, nor does the Veteran assert having had psychiatric symptoms during service.  The Veteran has had numerous psychiatric diagnoses after discharge from service, but there is nothing to suggest any relationship between such disorders and service.  The Veteran has not asserted, and the evidence of record does not suggest, that any diagnosis other than the claimed PTSD may be related to service.  

Based on the evidence and analysis above the Board finds the Veteran does not have an acquired psychiatric disorder, to include PTSD, that was incurred in or is otherwise the result of service.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for hepatitis-C

STRs, to include the separation examination in December 1974, show no indication of hepatitis-C infection in service.  However, the Veteran was treated for a sexually transmitted disease in September 1974 and again in November 1974.  The separation examination does not record the presence of a tattoo, and there is no indication the Veteran had a blood transfusion in service.

The Veteran had a VA compensation and pension examination in April 1975 during which there was no indication of past or current hepatitis infection.  

An April 1991 treatment note by a VA social worker shows history of crack cocaine abuse.

A VA treatment note in November 2001 states the Veteran reported being positive for hepatitis-C infection but did not know how he had contracted the infection.  The Board notes that all medical treatment records earlier than this date, including laboratory diagnostics, are silent in regard to hepatitis-C.  However, a VA treatment note in May 2002 records that the Veteran had a previous positive hepatitis-C test in 1992.  In June 2002 the Veteran denied any hepatitis-C risk factors.

In June 2009 the Veteran submitted a Statement in Support of Claim asserting that his hepatitis C infection was the result of inoculation during service using an air gun device.  He stated he did not use intravenous drugs and had not had sexual relations with a person who was infected with hepatitis C.  

A December 2009 treatment note by the VA liver clinic noted that hepatitis C had been detected during physical examination in 1992.  In regard to risk factors, the Veteran reported having had sexual contact during service; he denied history of transfusion, tattoos or intravenous drug abuse; he admitted history of smoking cocaine (most recently in March 2009) but denied having "snorted" cocaine.  

The Veteran testified before the Board in March 2011 that he has not used intravenous drugs, and that the only needles with which he has come into contact were the air gun injectors used for inoculations during service.

A VA liver clinic treatment note in April 2013 noted the following hepatitis-C risk factors: Vietnam-era Veteran; tattoos and body piercings as a 19-year old; multiple sex partners; sexually transmitted disease while in service; and, incarceration during the period October 1995 to October 1996.  The treatment note states the Veteran was considered to be a poor candidate for active treatment due to his current homelessness and active drug abuse.

In June 2015 a transitional housing social worker reported the Veteran was currently spending $5,000.00 per month on drugs and prostitutes, indicating continued participation in activities associated with a high risk of hepatitis infection.

On review of the evidence above the Board finds the criteria for service connection for hepatitis-C infection have not been met.  There is no indication of hepatitis-C in service, and the earliest evidence of such infection was in 1992, seventeen years after separation from service.  There is evidence of at least one high risk activity during service (unprotected sexual encounter resulting in a sexually transmitted disease), but he evidently continued the practice of multiple sex partners after separation from service as demonstrated by the recent note in June 2015.  As noted above the Veteran has a demonstrated history of using alcohol, cocaine, valium, embalming fluid, "acid" and codeine, and is also shown by medical opinion to be manipulative and unreliable in reporting his history.  Given the duration of the Veteran's polysubstance abuse, and given the low credibility assigned to the Veteran's statements in support of his claim, the Board cannot find that the Veteran's hepatitis-C infection was at least as likely as not incurred in service.

The Board acknowledges that the Veteran denies having "snorted" cocaine or used intravenous drugs, which are two of the risk factors commonly associated with hepatitis-C infection.  The Board has found no evidence in the record showing intravenous drug use.  Nonetheless, the absence of this risk factor does not suggest that hepatitis-C, which was identified in 1992, was somehow acquired during service seventeen years earlier.  In that regard, the passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran asserts on appeal that he was infected with hepatitis-C by means of air gun inoculations during service.  However, he admitted to attending medical personnel that he does not know how he became infected.  Lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Based on the evidence and analysis above the Board finds the Veteran does not have a hepatitis-C infection that is incurred in or otherwise related to service.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364 Gilbert, 1 Vet. App. 49, 55-56.

Service connection for bilateral athlete's foot

STRs include an enlistment examination in March 1972 that noted pes planus, not considered disqualifying (NCD).  During service the Veteran was treated for athlete's foot in December 1972. He was also treated in September 1973 and April 1974 for itchy, scaly, dry patches on the feet that caused a tingling sensation, although no diagnosis was entered.  The Veteran's separation examination in December 1974 showed the feet and the skin as normal.

The Veteran had a VA compensation and pension examination in April 1975 in which the skin was normal on examination.  There is no indication of current athlete's foot or any other abnormality or complaint regarding the feet.

The Veteran had a VA X-ray of both feet in August 1992.  The study was normal. 

In March 1994 the Veteran was treated at VA for an ingrown toenail and for calluses on both feet.  In June and July 1994 the Veteran requested and received VA refill for antifungal medication for tinea pedis (athlete's foot).

The Veteran presented to Parkland Hospital in July 2003 for callus on both feet.  He was treated at the same facility in August 2003 for hammer toes and ingrown nail and in July and August 2005 for callus on the bilateral great toes, assessed as porokeratosis.  Athlete's foot was not noted on any of these occasions.  In February 2005 the Veteran's VA prescriptions list included Miconazole cream for a fungal infection, but the nature and location of the infection are not identified in medical records.

The Veteran had a VA physical evaluation examination in September 2005 in conjunction with admission to the SARRTP.  The examination is silent in regard to tinea pedis; however, his prescription medications list continued to show Miconazole ointment for an unspecified fungal infection in an unspecified part of the body.

Also in September 2005 the Veteran had an SSA disability examination in which one of his complaints was foot problems, described as numbness secondary to his back condition.  The Veteran was uncooperative on examination and no diagnosis of a foot disorder was entered.
  
In a September 2005 VA mental health note the Veteran expressed great interest in getting disability benefits for his feet, asserting that wearing boots in service had "ruined his feet."  In October 2005 the Veteran complained about pain in the balls of his feet and requested an appointment at the podiatry clinic. 

The Veteran presented to the VA podiatry clinic in December 2005, January 2006, February 2006 and May 2006 for complaints characterized as pressure calluses,  onychogryphosis, intractable plantar keratosis (IPK) and heloma dura (hard corns).  There is no indication of athlete's foot (tinea pedis) on any of these occasions.

The Veteran had a VA kinesiotherapy consult in February 2007 in which the clinician noted current onychogryphosis/onycholysis and bunion.  The consult is silent in regard to current athlete's foot.

The Veteran was scheduled for VA examinations of the bones, skin and feet in March 2008 but he failed to report.  He was examined by a nurse in March 2008 in conjunction with admission to the VA domiciliary unit for substance abuse treatment and was noted to have no observable pressure ulcers, wounds or other skin problems. 

The Veteran had a VA skin diseases examination in April 2008 in which he reported the onset of painful, red, blistering infection of the skin on both feet in service in 1972-73, with constant problem since then.  Examination showed symptoms consistent with tinea pedis infection.  The examiner's diagnosis was bilateral tinea pedis with bilateral tinea unguium.

The Veteran had a VA skin diseases examination in February 2009 in which he reported recurrent scaling and itching of the feet on a monthly basis.  Examination showed some scaling on the lower legs and moderate scaling and dryness on the soles of both feet.  There were also mild calluses on pressure points and discoloration and thickening of some toenails.  The examiner diagnosed dry skin involving the lower legs and feet and onychomycosis involving one toenail on each foot.  The examiner stated that the Veteran was attributing vague symptoms of foot discomfort to having worn boots in service but his description does not allow for the skin lesions that had also involved his face and chest.  

A March 2009 a VA medical treatment note recorded bilateral pes planus.
 
A December 2009 VA medications list directs the Veteran to apply lotion to address dry skin of the feet.  In February 2010 he was prescribed Triamcinolone cream for the feet

A VA podiatry clinic note in January 2011 noted hammer toe deformity of the right fourth toe.

Review of the file shows the Veteran was treated for athlete's foot (tinea pedis) during service but it does not appear the disorder was chronic during service.  The Veteran was treated once for tinea pedis after service (in April 2008).  The record does not show and the Veteran does not assert that he has had tinea pedis ever since service.  Service connection for athlete's foot (tinea pedis) is accordingly not warranted.

The Veteran is shown to have had pes planus prior to service.  There is no indication of any complaints relating to pes planus during service, so there is no basis for finding that the preexisting condition was aggravated during service.  Pes planus was subsequently noted in March 2009, more than 30 years after separation from service, so there is no suggestion that the Veteran has pes planus that was incurred in or aggravated by service.

The Veteran otherwise has had post-service foot problems including calluses, bunions, corns, hammertoes and ingrown toenails, as well as dry skin.  None of these symptoms were documented in STRs and the Veteran has not asserted any relationship between these symptoms and service.  

Based on the evidence and analysis above the Board finds the Veteran does not have a disorder of the feet, to include athlete's foot, that was incurred in or is otherwise the result of service.  Accordingly, the claim must be denied.
      
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for right hand/thumb disability

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

STRs show the Veteran was treated in October 1973 for complaint of pain in the right hand; X-ray revealed a fracture in the fifth metacarpal and the hand was placed in a cast.  No other complaints relating to the right hand were documented.  The Veteran's separation examination in December 1974 showed the upper extremities as normal.  

The Veteran had a VA compensation and pension examination in April 1975 in which the examiner found the right hand to have normal bone structure, with bones in the normal relationship and no indication of previous fracture of the fifth metacarpal.  The Veteran had good grip strength and was able to make a prompt fist.  The examiner's diagnosis was healed fracture of fifth metacarpal with no deformities or evidence of current fracture by X-ray.

A rating decision in October 1975 granted service connection for residuals of fractured right fifth metacarpal and assigned a disability rating of 0 percent (noncompensable).  
 
A functional capabilities test in September 1997 showed grip strength, dexterity and manipulation to be normal in both hands.

The Veteran presented to the VA emergency room in November 2001 complaining of a burn injury to the right hand at the base of the second (index) finger.  Also in November 2001 a VA orthopedic surgery clinician noted the presence of bilateral carpal tunnel syndrome, left worse than right.

In February 2005 the Veteran presented complaining of right hand pain and possible metal fragment.  The Veteran had a VA X-ray of the right hand in February 2005 with history of injury, rule out foreign body.  The study showed numerous artifacts but no definite evidence of a radiopaque foreign body.  There was also no evidence of fracture or dislocation.  The radiologist noted that a history of the location of the possible foreign body would have been helpful.
 
The Veteran was scheduled for a VA orthopedic examination in March 2008 but he failed to report.

The Veteran had a VA examination of the hand in April 2008 in which he complained of pain and numbness in the fifth finger, which caused diminished grip strength when opening jars.  The examiner noted the Veteran to be right-hand dominant.  Examination showed no deformity of the hand of any kind.  The Veteran had full ROM of the fingers and was able to touch, pull, push, grasp, probe and write with the right hand.  The examiner's diagnosis was healed fracture of the right fifth metacarpal neck.   

In February 2010 a VA chiropractor noted cramping of the right hand and diminished grip strength.  This was attributed to radiculopathy from the cervical spine DJD/DDD.  The chiropractor also noted DJD of the right hand.  

The Veteran presented to the VA outpatient clinic in July 2010 complaining of right thumb swelling and discomfort for approximately one week.  Examination showed a raised "knot" at the thumb that the Veteran reported caused shooting pains into the elbow.  X-ray and MRI showed a cyst and joint space narrowing.  The clinical impression was right thumb carpal metacarpal (CMC) DJD.  The Veteran was issued a thumb splint that reportedly provided some relief.  The Veteran reported that he was unable to work due to his thumb pain, and the VA physician agreed he should perform light duty only.  There was no light duty available in the Veteran's employment position in the VA compensated work therapy (CWT) transitional work experience (TWE) program, and he was accordingly discharged from the CWT/TWE (the counselor also noted the Veteran had not previously sought work aggressively and was not likely to do so now).    

An August 2010 VA rheumatology consult confirmed diagnosis of first metacarpophalangeal (MCP) joint arthritis, as well as possible ganglion cyst.

The Veteran testified before the Board in March 2011 that he had injured the fifth metacarpal in service (for which he has been granted service connection) but he believes that injury subsequently spread to the rest of the hand, resulting in pain, weakness and numbness.  

A VA ambulatory care clinic note in April 2013 noted reduced grip strength in both hands, attributed to cervical myelopathy.  Treatment notes from Dr. Espey during the period 2011 to 2015 also show reduced strength in both hands attributed to the underlying cervical spine condition.

The Veteran presented to the VA outpatient clinic in March 2015 requesting a new wrist/thumb splint, having lost his previous splint.  The clinician noted subjective chronic pain but full ROM with no deficiency noted.  

Review of the evidence above shows the Veteran has DJD of the right thumb.  However, there is no indication that DJD was present during service or to a compensable degree within the first year after separation from service.  The earliest clinical notation of DJD of the right thumb occurred in 2010, 25 years after separation from service; previous X-rays of the hand are silent in regard to DJD.  The Board concludes that arthritis of the right hand/thumb became manifest many years after discharge from service and that presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Turning to entitlement to service connection on a non-presumptive basis, there is no indication in STRs of any injury to the right hand other than the fractured little finger (fifth finger) that is already service-connected.  The Veteran has also not alluded to any undocumented injury to the hand or thumb, and there is no suggestion in medical records that his current right hand/thumb disorder is somehow related to service.  

The Veteran has asserted his personal belief that his service-connected disability of the right little (fifth) finger has somehow caused his claimed disability of the right thumb (first finger) and right hand.  However, he has presented no supporting rationale for his opinion, nor has he presented medical evidence supporting his theory.  The Board notes in that regard that arthritis may be due factors such as previous injury, aging and/or genetics; the causation of the Veteran's degenerative arthritis is accordingly a complex medical question that is not within the Veteran's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence and analysis above the Board finds the Veteran does not have a disorder of the right hand or thumb that is incurred in or otherwise related to service.  Accordingly, the claim must be denied.
      
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to Compensation under 38 U.S.C.A. § 1151

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).
In his claim, received in May 2008, the Veteran asserted he had undergone lower back surgery by VA in October 1990 that caused neuropathy and poor circulation in the back and legs.

VA treatment records show the Veteran underwent an excision of lipoma in the lower back on October 1, 1990.  The operative note states the Veteran tolerated the surgery well and had no immediate complications.  On October 11 the Veteran's sutures were removed and he was noted to be doing well.

A VA medical certificate in April 1992 states the Veteran presented complaining of chronic numbness in the left lower extremity (LLE) since the surgery in October 1990.  Neurological evaluation showed normal gait, normal motor and normal deep tendon reflexes (DTRs).  The clinical impression was numbness in the LLE of unknown etiology.

The Veteran presented for VA examination of the spine in May 1992 that may have produced evidence relevant to reported numbness of the LLE, but the examiner was unable to perform an examination because the Veteran was reportedly uncooperative.  The Board remanded the issue of entitlement to increased rating for low back disability in June 1993 for the purpose of affording the Veteran another VA examination, to be performed by a physician other than the one who had conducted the examination in May 1992.  The Veteran was scheduled for VA examinations of the spine in July 1993, October 1993 and May 1994 but he failed to report for those examinations.  He also failed to appear at a scheduled RO hearing in July 1994.  In February 1995 the Board denied increased rating for the service-connected spine disability, noting the Veteran's failure to cooperate with efforts to resolve his claim.   

A May 1997 treatment note by Dr. Bernie McCaskill notes complaint of low back pain but no neurological abnormality of either lower extremity.

In June 2002 the Veteran presented to the VA outpatient clinic complaining of back pain and insisting he should have a higher rate of disability compensation; when the clinician pointed out that examination was normal he became argumentative and insisted that the clinician was ignorant and current MRI was wrong.  Relevant to the issue of 1151 benefits is that the clinician specifically recorded that neurological examination was normal.  Also in June 2002 the Veteran presented for VA examination of the spine, but the examiner did not record sensory observations of the lower extremities.  

The Veteran presented to the VA outpatient clinic in November 2002 complaining of back pain.  Relevant to the lower extremities, the clinician recorded muscle strength 4/5 in the right leg and slightly better in the left, but these findings were inconsistent due to questionable patient compliance.  In December 2002 the Veteran complained of back pain but denied neurological problems.  In January 2003 the Veteran complained of back pain and reported occasional numbness in both legs; the clinician noted that sensory examination of the lower extremities was "unreliable."
 
During a VA examination of the spine in May 2004 the examiner noted sensation to be intact in both legs and both feet.  The Veteran failed to report for scheduled VA spine examinations in October 2004, December 2005 and February 2006 that might have provided evidence of LLE neurological symptoms.  

In June 2004 the Veteran had VA follow-up for back pain.  In regard to sensory symptoms, the Veteran complained of diffusely decreased sensation in the right lower extremity but the clinician characterized examination as unreliable.
 
The Veteran had an SSA physical functional capacity examination in September 2005 in which the examiner noted the Veteran had asserted difficulty walking due to numbness in the lower extremities.  However, the Veteran was able to get on and off the examination table without difficulty and was uncooperative with functional testing even with assistance.  Relevant to neurological findings, the examiner stated the Veteran had normal gait, sensation, strength and deep tendon reflexes in the lower extremities.  

The Veteran also had a VA physical evaluation examination in September 2005 in conjunction with admission to the SARRTP.  Neurological examination was characterized as grossly normal.

The Veteran had a VA spine examination in March 2006 in which the examiner noted good response to pinprick in both lower extremities.  The Veteran had normal gait, DTRs were equal and symmetrical and motor skills were normal. There was no atrophy, spasm or foot-drop.  In sum, no peripheral neuropathy of the lower extremities was shown on examination.  

The Veteran presented to Parkland Hospital in January 2007 and April 2007 complaining of neck and back pain.  Examination on both occasions showed normal neurological examination of the lower extremities (motor strength, sensation and reflexes).  

The Veteran had VA mental health physical evaluations in February 2008 and May 2008 in which neurological examination was grossly normal (sensation and strength intact in all extremities, reflexes normal and symmetrical, gait and coordination normal).  

The Veteran had a VA examination of the spine in September 2008 in which he complained of numbness in the lower extremities that he attributed to VA surgery in 1990.  Examination showed normal gait and normal motor strength with give-way weakness, especially in the left lower extremity.  Sensation was intact.  The examiner stated there was no evidence of neuropathy or radiculopathy in either lower extremity.  The Veteran also had normal arterial blood supply with normal capillary refill and normal pulses with normal skin tone and color.  

The Veteran presented to the VA outpatient clinic in February 2011 complaining of chronic back pain.  The clinician noted there was no report of numbness or weakness.
  
The Veteran testified before the Board in March 2011 that he has constant discomfort downward from the point at which the tumor was removed by VA surgery.  The Veteran stated he is certain he has additional disability due to VA negligence in performing the surgery.

The Veteran presented to the VA PM&R clinic in April 2013 complaining of low back pain and leg tingling.  Neurological examination showed normal sensory and motor strength.

The Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic in February 2015 complaining of low back pain and also occasional numbness or tingling in the lower extremities.  Examination showed the lower extremities to have full strength and normal reflexes; sensory examination was not recorded.  The clinical assessment was lumbar radiculopathy.

Review of the evidence above shows the Veteran had VA surgery in October 1990 for excision of lipoma in the lower back, but there is no evidence of a subsequent additional disability for which compensation under section 1151 can be considered.  The Veteran asserts a belief that he has a neurological deficit of the lower extremities that is due to the VA surgery, but as noted above all motor and sensory tests since 1990 have been normal.  Because there is no demonstrated additional disability, the question of negligence or other fault on the part of VA medical providers is not reached.

Based on the evidence and analysis above the Board finds the Veteran does not have an additional disability that is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing surgical treatment for excision of lipoma in October 1990.  Accordingly, the claim must be denied.
      
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


Evaluation of Residuals, Fractured Fifth Metacarpal

Legal principles for disability evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's disability affects the fifth (little) finger of his right (dominant) hand.  The pertinent rating criteria are as follows.

Under 38 C.F.R. § 4.71a, DC 5230, a rating of 0 percent is the maximum rating available for limitation of motion of the little finger, regardless of whether the hand is dominant (major) or non-dominant (minor).  

The AOJ has rated the disability under DC 5227 (ankylosis).  Under DC 5227, a rating of 0 percent is assigned for ankylosis of the little finger, regardless of whether such ankylosis is favorable or unfavorable and regardless of whether the hand is dominant or non-dominant.  A note to DCs 5224 to 5227 (ankylosis of single digits) states to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resultant limitation of motion of other digits or interference with the overall function of the hand.
 
The rating schedule for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand contains several notes that provide guidance regarding the rating of such disabilities.

Per note (1), for the index, long, right and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion and the distal (terminal) interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Note (2) pertains to two or more digits of the same hand and is not relevant in this case.

Note (3) states that in evaluation of ankylosis in the index, ring and little finger the following apply.  (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection at proximal interphalangeal joint or proximal thereto.  (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis even if such joint is fixed in a favorable position.  (iii) If only the metacarpophalangeal or proximal interphalangeal joints of a digit is ankylosed, and there is a gap of more than two inches (5.1 cm) between the fingertip(s) and the proximal transverse crease of the palm with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  (iv) If only the metacarpophalangeal or proximal interphalangeal joints of a digit is ankylosed, and there is a gap of two inches (5.1 cm) or less between the fingertip(s) and the proximal transverse crease of the palm with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  

Note (4) pertains to ankylosis of the thumb and is not relevant in this case.

Note (5) pertains to limitation of motion of two or more digits and is not relevant in this case.      

Under DC 5156 (amputation of the little finger) a 10 percent rating is available for amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is available for amputation with metacarpal resection (more than one-half the bone lost).  These criteria do not distinguish between the dominant and non-dominant hand.


Evidence and analysis

The Veteran's present claim for increased disability rating was received by VA in December 2007.  The Board will consider evidence of severity of symptoms from December 2006, one year prior to the receipt of the present claim.  38 C.F.R. § 3.400(o)(2); Quarles, 3 Vet. App. 129, 135.

The Board notes the Veteran had a reported intervening injury of the right small finger in February 2005 that produced subjective numbness.  The nature of the injury is not identified, and there are no follow-up notes.

There is no evidence of record showing complaint of or treatment for right hand symptoms from December 2006 to April 2008.  The Veteran was scheduled for a VA orthopedic examination in March 2008 but he failed to report.

The Veteran presented to Parkland Hospital in April 2007 complaining of neck and back pain.  He was given a complete musculoskeletal examination that showed the fingers to have normal strength; neurological examination of the upper extremities was also normal.

The Veteran had a VA examination of the hand in April 2008 in which he complained of pain and numbness in the fifth finger, which caused diminished grip strength when opening jars.  He reported taking prescription-strength pain medications and denied flare-ups.  Examination showed no deformity of the hand of any kind.  There was slight tenderness to pressure on the tip of the little finger but no painful motion.  The Veteran had full ROM of the fingers and was able to touch, pull, push, grasp, probe and write with the right hand.  The examiner's diagnosis was healed fracture of the right fifth metacarpal neck.   

The claims file contains hundreds of pages of medical records subsequent to the April 2008 examination cited above.  Those records are silent in regard to any complaint relating to the right little finger.

On review of the evidence above the Board finds the Veteran's disability of the right (dominant) little finger continues to approximate the criteria for the currently-assigned noncompensable rating.  Examination in 2008 showed full ROM and full function of little finger, without evidence of painful motion, and the fracture was characterized as healed.  As noted above, the Veteran is subsequently shown to have DJD of the right thumb with associated weakness of the hand, but there is no indication this is somehow related to the service-connected fracture of the little finger.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Veteran's right hand disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right hand disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

Finally, a request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case receives SSA unemployability benefits based on a back disorder; the Veteran does not contend, and the evidence of record does not suggest, that the service-connected right little finger disability herein considered renders him unemployable.  The Board accordingly finds that a claim for TDIU is not raised by the increased-rating issue on appeal.

In sum, the disability does not approximate amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto and thus does not approximate the criteria for a 10 percent evaluation.  Accordingly, the claim for increased rating must be denied.

Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for PTSD is denied.

Service connection for hepatitis-C is denied.

Service connection for a disability of the feet is denied.

Service connection for a right hand/thumb disability is denied.

Compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities is denied.

A compensable disability evaluation for residuals of a fifth metacarpal fracture, right hand, is denied.


REMAND

The AOJ's most recent adjudication of the claim for increased rating for lumbar spine disability was performed in the Supplemental Statement of the Case (SSOC) dated in October 2015.  The Veteran subsequently submitted additional evidence in the form of treatment records from Dr. Richard A. Espey dating from May 2011 through July 2015; these records relate to the lumbar spine disability and have not been reviewed by the AOJ.  To preclude prejudice to the Veteran, the AOJ must review this additional development before the Board can adjudicate the claim.  See 38 C.F.R. § 19.37; see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003). 

Accordingly, this matter is hereby REMANDED to the AOJ for the following actions:

1.  The AOJ should readjudicate the issue of entitlement to increased evaluation for the service-connected lumbar spine disability based on all evidence added to the record since the SSOC in October 2015, to specifically include the treatment records from Dr. Espey.

2.  The AOJ should also perform any additional development action indicated.  If the additional evidence received suggests that the disability has increased significantly in severity since the last compensation and pension examination in September 2008 the Veteran should be afforded a VA examination to document his current level of disability.

3.  If any benefit sought on appeal is not granted, the AOJ should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them a reasonable opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


